Pezman, J. Claimant seeks to recover the sum of $738.70 for materials furnished to the Division of Highways of the Department of Public Works and Buildings. A stipulation was entered into by claimant and respondent as follows: “That services were rendered to respondent at the special instance and request of the Department of Public Works and Buildings, Division of Highways. “That the statements attached to the complaint as exhibit A are due and owing, namely Seven Hundred Thirty Eight Dollars and Seventy Cents ($738.70). “That, as a result of delay in billing, payment was not made prior to the closing of the biennium appropriation. “That no assignment or transfer of the claim has been made. “That there is rightfully due to claimant the sum of Seven Hundred Thirty Eight Dollars and Seventy Cents ($738.70). “That, upon the foregoing agreed case filed herein, the Court shall decide thereon, and render judgment herein according to the rights of the parties in the same manner as if the facts aforesaid were proved up upon the trial of said issue.” Where the evidence shows that the only reason a claim was not paid was because the appropriation for the biennium in which the service was performed had lapsed, this Court has held that it would make an award. Continental Oil Company vs. State of Illinois, 23 C.C.R. 70, and M. J. Holleran, Inc., vs. State of Illinois, 23 C. C. R. 17. Claimant, Keuffel and Esser Company, a Corporation, is hereby awarded the sum of $738.70.